FILE COPY




                                   COURT OF APPEALS
                                    SECOND DISTRICT             OF   TEXAS
CHIEF JUSTICE                                                                      CLERK
 TERRIE LIVINGSTON                   TIM CURRY CRIMINAL JUSTICE CENTER               DEBRA SPISAK
                                          401 W. BELKNAP, SUITE 9000
JUSTICES                                  FORT WORTH, TEXAS 76196                  CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                 LISA M. WEST
  ANNE GARDNER                                TEL: (817) 884-1900
  SUE WALKER                                                                       GENERAL COUNSEL
  BOB McCOY                                   FAX: (817) 884-1932                   CLARISSA HODGES
  BILL MEIER
  LEE GABRIEL                             www.2ndcoa.courts.state.tx.us



                                         March 13, 2014

    Civil District Clerk, Wise County                     Hon. David L. Evans
    P.O. Box 308                                          Regional Presiding Judge
    Decatur, TX 76234                                     Tim Curry Criminal Justice Center
    * DELIVERED VIA E-MAIL *                              401 W. Belknap
                                                          Fort Worth, TX 76196
                                                          * DELIVERED VIA E-MAIL *

    William K. Clary                                      Hon. John H. Fostel
    William K. Clary, P.C.                                Judge, 271st District Court
    P.O. Box 98                                           Wise County
    Bridgeport, TX 76426                                  P.O. Box 805
    * DELIVERED VIA E-MAIL *                              Decatur, TX 76234
                                                          * DELIVERED VIA E-MAIL *

    David M. Konen
    The Konen Law Firm, P.C.
    5740 Boat Club Rd., Ste. 100
    Fort Worth, TX 76179
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-13-00436-CV
                 Trial Court Case Number: CV13-05-429

    Style:       Carroll Craig Bolin and Mary Kathalina Bolin
                 v.
                 First State Bank

         Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause.

          Copies of the opinion and judgment are attached and can also be viewed
    on our Court’s webpage at: http://www.2ndcoa.courts.state.tx.us/.
                                       FILE COPY

02-13-00436-CV
March 13, 2014
Page 2


                 Respectfully yours,

                 DEBRA SPISAK, CLERK